



PARTICIPATION AGREEMENT
This Participation Agreement (“Participation Agreement”) is dated as of
September 1, 2018 and entered into by and among Greenlight Reinsurance, Ltd.
(“GLRE”), Greenlight Reinsurance Ireland, Designated Activity Company (“GRIL”),
DME Advisors II, LLC (“DMEII”) and Solasglas Investments, LP (the
“Partnership”).
RECITALS:
A. Each of GLRE, GRIL and DMEII (as successor to DME Advisors, LLC, and
collectively with GLRE and GRIL, each, a “Participant”, and collectively, the
“Participants”) is a party to a joint venture agreement (the “JV Agreement”)
pursuant to which a joint venture was formed (the “JV”).
B. Each of the Participants has agreed to grant a participation to the
Partnership of all of such Participant’s assets that are subject to the JV
Agreement, except for certain assets that the Participants have agreed will not
be participated pursuant to this Agreement (the “Participation Assets”).
C. As of the date hereof, each Participant is the record owner of its respective
portion of the Participation Assets.
D. The Partnership desires to acquire an economic, beneficial and equitable
ownership interest in each Participation Asset (a “Participation Interest”) by
acquiring a participation interest from each of the Participants pursuant to the
terms and conditions set forth in this Agreement in exchange for (i) limited
partnership interests in the Partnership for GLRE and GRIL, and (ii) a general
partnership interest in the Partnership for DMEII (collectively, the
“Interests”).
E. Each of the Participants desires to issue such participation interests to the
Partnership pursuant to the terms and conditions set forth herein.
AGREEMENT:
Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
1.
Participation Interest.

1.1    Each Participant hereby grants and conveys to the Partnership, as of the
date hereof, a Participation Interest in each Participant’s share of the
Participation Assets and the Partnership shall participate in the principal
amount, interest, proceeds, collateral requirements, and all other rights,
privileges and obligations in connection with its beneficial interest therein as
provided herein. The parties hereto agree that the fair market value as of the
date hereof of each Participation Asset is as set forth in the books and records
of the JV as of the date hereof.





--------------------------------------------------------------------------------





1.2    As the owner of the Participation Interest, the Partnership shall be
considered for all purposes to be the economic, beneficial and equitable owner
thereof. Notwithstanding the foregoing (i) each Participant shall only be
obligated to take such actions as are permitted by the terms and conditions of
each Participation Asset, (ii) the Partnership shall promptly reimburse each
Participant for its proportionate share of the costs and expenses (including
reasonable attorney’s fees and expenses) in connection with the Participation
Asset, and (iii) subject to any prohibition or restriction contained in any
applicable law, regulation or court order, and unless prohibited by the relevant
constituent documents of any investment underlying a Participation Asset, each
Participant agrees that it shall act or refrain from acting in respect of any
action, including, without limitation, exercising its authority to vote, redeem
or sell such Participation Asset in accordance with the Partnership’s written
instructions.
1.3    Whenever a Participant shall receive any cash, securities or other
payment or property, including, without limitation, any cash, stock or
conversion rights, liquidation dividends or preferences, stock dividends, or
dividends paid in stock, in consideration of, or in connection with, a
Participation Asset, such Participant shall promptly pay over and deliver to the
Partnership its pro rata share thereof in accordance with the Participation
Interest acquired hereunder. Until any such amounts are paid over to the
Partnership after being received by a Participant, such Participant shall hold
the same as agent, and in trust, for the Partnership. If securities are to be
issued pursuant to a plan of reorganization or restructuring or otherwise, in
payment of, in substitution for, or for application against a Participation
Asset, each Participant shall promptly notify the Partnership of such
prospective issuance and shall use its reasonable best efforts to cause such
securities to be registered and issued in such names as the Partnership shall
direct. In the event that a Participant cannot cause such instruments to be so
registered, it will, as promptly as possible after receipt, transfer such
instruments to the Partnership with proper endorsement or transfer powers duly
endorsed in blank and until such transfer follow any lawful instructions of the
Partnership in connection therewith.
1.4    Whenever a Participant shall be obligated to post collateral pursuant to
the terms of a Participation Asset, the Partnership shall promptly pay over and
deliver to such Participant its pro rata share thereof in accordance with the
Participation Interest acquired hereunder. If the Partnership defaults on its
collateral obligation, the relevant Participant shall be entitled to enforce the
obligations of the Partnership to satisfy its collateral obligation and such
Participant shall have all remedies available at law or in equity in the event
any such collateral payment is not so made. Whenever all or a portion of the
collateral is returned to a Participant, such Participant shall promptly pay
over and deliver to the Partnership its pro rata share thereof. If a Participant
fails to pay over and deliver to the Partnership its pro rata portion thereof,
the Partnership shall be entitled to enforce the obligations of such Participant
to satisfy its obligation to return the collateral and the Partnership shall
have all remedies available at law or in equity in the event any such collateral
re-payment is not so made.
1.5    In the event a Participant receives any notice or other communication
concerning a Participation Asset or makes any affirmative determination to
exercise or refrain from exercising any rights or remedies in connection
therewith, such Participant will give prompt notice thereof to the Partnership.


2



--------------------------------------------------------------------------------





1.6    The Participation Interest and all payments, securities or other proceeds
received or recovered by a Participant in respect of the Participation Interest
shall be the property of the Partnership and any payments or other rights in
connection therewith shall be held by such Participant in trust for the sole
benefit of the Partnership until paid over or delivered thereto, and, except as
provided herein, a Participant shall have no legal, equitable or beneficial
interest therein or in the Participation Interest. Notwithstanding the
foregoing, each Participant shall retain record ownership of its respective
share of each Participation Asset. Each Participant shall mark and at all times
maintain its books and records to properly evidence the Participation Interest
and record all payments and property received, paid and delivered.
2.    Termination of Participation Interest. The parties hereto may by written
agreement terminate the Participation Interest with respect to one or more
Participation Assets at such other times as they may mutually agree. The
Participation Interest with respect to each Participation Asset shall terminate
upon (i) the sale or other disposition of the applicable Participation Asset and
the payment of the proceeds thereof as provided herein or (ii) the direct
contribution, transfer, assignment or conveyance of such Participation Asset
from a Participant to the Partnership in accordance with the terms of a
Contribution Agreement among the parties hereto. This Agreement shall terminate
as of when each of the Participation Interests has been terminated pursuant to
this Section.
3.    Representations and Warranties.
3.1    Each Participant, with respect to itself only, hereby represents and
warrants to the Partnership:
(a) It is (i) duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation, and (ii) has all requisite power and
authority to enter into this Participation Agreement and all agreements
contemplated hereby. The person or entity executing this Participation Agreement
on behalf of such Participant has the power and authority to enter into this
Participation Agreement.
(b) The execution, delivery and performance by such Participant of its
obligations under this Participation Agreement will not contravene any provision
of applicable law or its constituent documents, or any agreement or other
instrument binding upon it or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over it, and no consent, approval,
authorization or order of qualification with any governmental body or agency is
required for its performance of its obligations under this Participation
Agreement.
3.2    The Partnership hereby represents and warrants to each Participant:
(a) It is (i) duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation, and (ii) has all requisite power and
authority to enter into this Participation Agreement and all agreements
contemplated hereby. The person or entity executing this Participation Agreement
on behalf of the Partnership has the power and authority to enter into this
Participation Agreement.


3



--------------------------------------------------------------------------------





(b) The execution, delivery and performance by it of its obligations under this
Participation Agreement will not contravene any provision of applicable law,
and/or its constituent documents, or any agreement or other instrument binding
upon it or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over it, and no consent, approval, authorization or
order of qualification with any governmental body or agency is required for its
performance of its obligations under this Participation Agreement.
4.    Miscellaneous Provisions.
4.1    In the event that any provisions of this Participation Agreement shall be
held to be or become invalid or unenforceable in certain circumstances, the
validity and enforceability of the remaining provisions, or of such provision in
other circumstances, shall not in any way be affected or impaired.
4.2    This Participation Agreement may be executed in any number of
counterparts, all of which shall be deemed to be an original, and when taken
together shall constitute one and the same Participation Agreement.
4.3    No waiver of any breach of this Participation Agreement shall constitute
a waiver of any other breach, whether of the same or any other covenant, term or
condition.
4.4    This Participation Agreement and the representations and warranties
contained herein shall continue after the date of this Participation Agreement.
4.5    This Participation Agreement contains the entire agreement between the
parties hereto. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties relating to the subject
matter of this Agreement that are not fully expressed herein. The Participation
Agreement may not be changed orally, but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.
4.6    All the provisions of the Participation Agreement are intended to bind
and to benefit only the parties hereto and their permitted successors and
assigns. The parties do not intend that any such provisions benefit, and it
shall not be construed that these provisions benefit, or are enforceable by, any
creditors or third parties.
4.7    The parties hereto shall perform all further acts and execute and deliver
all documents that may be reasonably necessary to carry out their obligations
hereunder and the purposes of this Participation Agreement.
4.8    This Participation Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed entirely within such jurisdiction, without
reference to conflicts of laws provisions.


4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Participation Agreement by
their duly authorized officers as of the date first set forth above.
PARTICIPANTS:
GREENLIGHT REINSURANCE, LTD.


By: /s/ Tim Courtis      By: /s/ Laura Accurso
Name: Tim Courtis Name: Laura Accurso
Title: Chief Financial Officer Title: General Counsel and Secretary




GREENLIGHT REINSURANCE IRELAND, DESIGNATED ACTIVITY COMPANY


By: /s/ Patrick O'Brien     By: /s/ Tim Courtis
Name: Patrick O'Brien Name: Tim Courtis
Title: Chief Executive Officer Title: Director


DME ADVISORS II, LLC


By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: Chief Operating Officer


PARTNERSHIP:


SOLASGLAS INVESTMENTS, LP
By: DME Advisors II, LLC, its general partner


By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: Chief Operating Officer




5

